

116 HR 53 IH: Infant Protection and Baby Switching Prevention Act of 2019
U.S. House of Representatives
2019-01-03
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS1st SessionH. R. 53IN THE HOUSE OF REPRESENTATIVESJanuary 3, 2019Ms. Jackson Lee introduced the following bill; which was referred to the Committee on Ways and Means, and in addition to the Committees on the Judiciary, and Energy and Commerce, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concernedA BILLTo amend title XVIII of the Social Security Act to require hospitals reimbursed under the Medicare
			 system to establish and implement security procedures to reduce the
			 likelihood of infant patient abduction and baby switching, including
			 procedures for identifying all infant patients in the hospital in a manner
			 that ensures that it will be evident if infants are missing from the
			 hospital.
	
 1.Short titleThis Act may be cited as the Infant Protection and Baby Switching Prevention Act of 2019. 2.Medicare payments to hospitals contingent on implementation of security procedures regarding infant patient protection and baby switching (a)Agreements With HospitalsSection 1866(a)(1) of the Social Security Act (42 U.S.C. 1395cc(a)(1)) is amended—
 (1)in subparagraphs (W) and (X), by moving the margin of each subparagraph 2 ems to the left; (2)in subparagraph (X), by striking and at the end;
 (3)in subparagraph (Y), by striking the period at the end and inserting , and; and (4)by inserting after subparagraph (Y) the following new subparagraph:
					
 (Z)in the case of hospitals and critical access hospitals that provide neonatal or infant care, to have in effect security procedures that meet standards established by the Secretary (in consultation with appropriate organizations) to reduce the likelihood of infant patient abduction and baby switching, including standards for identifying all infant patients in the hospital in a manner that ensures that it will be evident if infants are missing from the hospital..
				(b)Regulations
 (1)In generalIn promulgating regulations under subparagraph (Z) of section 1866(a)(1) of the Social Security Act (42 U.S.C. 1395cc(a)(1)), as added by subsection (a), the Secretary of Health and Human Services shall—
 (A)consult with various organizations representing consumers, appropriate State and local regulatory agencies, hospitals, and critical access hospitals;
 (B)take into account variations in size and location of hospitals and critical access hospitals, and the percentage of overall services furnished by such hospitals and critical access hospitals that neonatal care and infant care represent; and
 (C)promulgate specific regulations that address each size and type of hospital covered. (2)Deadline for publicationNot later than 12 months after the date of the enactment of this Act, the Secretary shall publish the regulations required under paragraph (1). In order to carry out this requirement in a timely manner, the Secretary may promulgate regulations that take effect on an interim basis, after notice and pending opportunity for public comment.
				(c)Penalties
 (1)Amount of penaltyA hospital that participates in the Medicare program under title XVIII of the Social Security Act under an agreement pursuant to section 1866 of such Act (42 U.S.C. 1395cc) that commits a violation described in paragraph (2) is subject to a civil money penalty of not more than $50,000 (or not more than $25,000 in the case of a hospital with fewer than 100 beds) for each such violation.
 (2)Violation describedA hospital described in paragraph (1) commits a violation for purposes of this subsection if the hospital fails to have in effect security procedures that meet standards established by the Secretary of Health and Human Services under section 1866(a)(1)(Z) of such Act, as added by subsection (a), to reduce the likelihood of infant patient abduction and baby switching, including standards for identifying all infant patients in the hospital in a manner that ensures that it will be evident if infants are missing from the hospital.
 (3)Administrative provisionsThe provisions of section 1128A of such Act (42 U.S.C. 1320a–7a), other than subsections (a) and (b), shall apply to a civil money penalty under this subsection in the same manner as such provisions apply with respect to a penalty or proceeding under section 1128A(a) of such Act.
 (d)Effective dateThis section, and the amendments made by this section, shall take effect on the date that is 18 months after the date of the enactment of this Act, and shall apply to contracts entered into or renewed under section 1866 of the Social Security Act (42 U.S.C. 1395cc) on or after such date.
			3.Baby switching prohibited
 (a)In generalChapter 55 of title 18, United States Code, is amended by adding at the end the following:  1205.Baby switching (a)Whoever being in interstate commerce knowingly alters or destroys an identification record of a newborn patient with the intention that the newborn patient be misidentified by any person shall be fined not more than $250,000 in the case of an individual and not more than $500,000 in the case of an organization, or imprisoned not more than ten years, or both.
 (b)As used in this section, the term identification record means a record maintained by a hospital to aid in the identification of newborn patients of the hospital, including any of the following:
 (1)The footprint, fingerprint, or photograph of the newborn patient. (2)A written description of the infant.
 (3)An identification bracelet or anklet put on the newborn patient, or the mother of the newborn patient, by a staff member of the hospital..
 (b)Clerical AmendmentThe table of sections at the beginning of chapter 55 of title 18, United States Code, is amended by adding at the end the following new item:
				
					
						1205. Baby switching..
			